DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 11/29/2021 have been considered.
Claim Objections
Claims 7 and 14 are objected to because of the following informalities: grammar. The limitation “a future the trust measurement value” should be amended to recite “a future trust measurement value”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: typo. The word “outcome” in line 7 should be amended to recite “outcomes”, as supported by line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5-6, 13, and 18, the claims recite a “virtual assistant”. At best, there is support for a “personal digital assistant (PDA)”, see para. 61 and 136. The Examiner submits that a PDA does not provide support for all different types of virtual assistants which may exist as claimed. Furthermore, this application is a continuation of application no. 16/417,577, filed 05/20/2019, and thus imports the same written description for which no new matter may be added. As such, this limitation does not comply with the written description requirement and comprises new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “commitments” in lines 1 and 3 and “at least one entity” in line 2. It is unclear whether or not “commitments” and “at least one entity” refer to the “commitments” and “at least one entity” disclosed in claim 1. For examination purposes, these limitations have been interpreted “the commitments” and “the at least one entity”.
Regarding claims 4-5, the claim recites “outcomes” in lines 3 and 4, respectively. It is unclear whether or not this limitation refers to the “outcomes” disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the outcomes”.
As a result of dependence on claim 5, claim 6 is also rejected as indefinite.
Regarding claim 12, the claim recites “at least one entity” in line 2, “commitments” in line 3, and “outcomes” in line 5. It is unclear whether or not these limitations refers to the “at least one entity”, the “commitments”, and the “outcomes” disclosed in claim 10. For examination purposes, these limitations have been interpreted as “the at least one entity”, “the commitments”, and “the outcomes”.
Regarding claims 17-18, the claims recite “outcomes” in lines 1 and 5 of claim 17, and in line 4 of claim 18. It is unclear whether or not this limitation refers to the “at least one outcome” disclosed in claim 15. For examination purposes, this limitation has been interpreted as “the at least one outcome”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,219,765 (‘765 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘765 patent anticipates claims 1, 10, and 15 of the instant application.
Regarding claim 1, claim 1 of the ‘765 patent discloses a system for determining programming of an implantable electrical neurostimulation device used for treating pain of a human subject (Abstract), the system comprising: memory circuitry configured to store instructions (ll. 22); first processor circuitry (ll. 22-24, “at least one processor”, “data measurement processing circuitry, operable with the processor and the memory”), wherein at least part of the instructions, when executed by the first processor circuitry, cause the first processor circuitry to: identify outcomes of commitments having previously occurred between at least one entity and the human subject (ll. 23-33); second processor circuitry (ll. 22-24, “at least one processor”, “data measurement processing circuitry, operable with the processor and the memory”), wherein at least part of the instructions, when executed by the second processor circuitry, cause the second processor circuitry to: calculate a trust measurement value of the human subject based on the identified outcomes of the commitments (ll. 22-33); third processor circuitry (ll. 22, “at least one processor”; ll. 34-36, “neurostimulation programming circuitry, in operation with the at least one processor and the at least one memory”), wherein at least part of the instructions, when executed by the third processor circuitry, cause the third processor circuitry to: determine at least one neurostimulation programming parameter of the implantable neurostimulation device, based on the trust measurement value calculated from the identified outcomes of the commitments (ll. 37-41); and fourth processor circuitry (ll. 22, “at least one processor”; ll. 34-36, “neurostimulation programming circuitry, in operation with the at least one processor and the at least one memory”), wherein at least part of the instructions, when executed by the fourth processor circuitry cause the fourth processor circuitry to: generate programming data for use with the implantable neurostimulation device, the programming data to cause the implantable neurostimulation device to implement the at least one determined neurostimulation programming parameter and provide pain treatment to the human subject with neurostimulation using the at least one neurostimulation programming parameter (ll. 42-49).
Regarding claim 10, claim 1 of the ‘765 patent discloses a non-transitory machine-readable storage medium comprising instructions for determining programming of an implantable electrical neurostimulation device used for treating pain of a human subject (Abstract & line 22: “at least one processor and at least one memory”), the instructions, when executed by circuitry of a machine, cause the machine to: identify outcomes of commitments having previously occurred between at least one entity and the human subject; calculate a trust measurement value of the human subject based on the identified outcome of the commitments; determine at least one neurostimulation programming parameter of the implantable neurostimulation device, based on the trust measurement value calculated from the identified outcomes of the commitments; and generate programming data for use with the implantable neurostimulation device, the programming data to cause the implantable neurostimulation device to implement the at least one determined neurostimulation programming parameter and provide pain treatment to the human subject with neurostimulation using the at least one neurostimulation programming parameter (ll. 23-49).
Regarding claim 15, claim 1 of the ‘765 patent discloses a method for determining programming of an implantable electrical neurostimulation device used for treating pain of a human subject (Abstract), comprising: calculating, from data relating to at least one outcome of at least one commitment made with the human subject, a value representing a trust measurement of the human subject; determining at least one neurostimulation programming parameter of the implantable neurostimulation device, based on the calculated value representing the trust measurement of the human subject; and generating programming data for use with the implantable neurostimulation device, the programming data to cause the implantable neurostimulation device to operate with the at least one determined neurostimulation programming parameter and provide pain treatment to the human subject with neurostimulation using the at least one neurostimulation programming parameter (ll. 23-49).
Allowable Subject Matter
Claims 2, 7-9, 11, 14, 16, and 19-20 are objected to as being dependent upon a rejected base claim.
Claims 1, 10, and 15 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In the closest prior art, Moffitt et al. (US 2017/0056642) in view of Losin et al. (Losin, Elizabeth A. Reynolds, et al. “Feelings of Clinician-Patient Similarity and Trust Influence Pain: Evidence From Simulated Clinical Interactions.” The Journal of Pain, vol. 18, no. 7, 2017, pp. 787-799. doi:10.1016/j.jpain.2017.02.428) (hereinafter Losin), further in view of Kalia (KALIA, ANUP K., "Combining Trust with Risk, Commitments, and Emotions", TRACE: A Dynamic Model of Trust for People-Driven Service Engagements, NC State University meeting 30-SEP-2015; Slide Presentation, (SEP 2015), 24 slides) does not teach determining at least one neurostimulation programming parameter of the implantable neurostimulation device, based on the trust measurement value determined from the identified outcomes of the commitments; and providing programming instructions to the implantable neurostimulation device, the programming instructions to cause the implantable neurostimulation device to implement the at least one neurostimulation programming parameter and provide pain treatment to the human subject with neurostimulation using the at least one neurostimulation parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Serrano Carmona (US 2018/0043172) discloses patient-guided programming algorithms and user interfaces for neurostimulation programming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792